Exhibit 10.1

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

BY AND AMONG

 

LIQUIDITY SERVICES, INC. AND

 

JAMES E. WILLIAMS

 

This Severance Agreement and General Release (the “Agreement”) dated as of
March 1, 2016 (the “Effective Date”), is entered into by and between Liquidity
Services, Inc., a Delaware corporation with offices at 1920 L Street, NW,
6th Floor, and its subsidiary companies (collectively, the “Company”), and James
E. Williams (the “Executive”).

 

WHEREAS, the Executive served as the General Counsel and Corporate Secretary of
Liquidity Services, Inc.; and,

 

WHEREAS, the Company and the Executive desire to set forth in writing the terms
and conditions governing the Executive’s separation from employment, as set
forth below:

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned parties agree as follows:

 

1.                                      Termination of Employment.

 

(a)                                 The Executive’s employment with the Company
shall cease effective April 2, 2016 (the “Termination Date”). Effective as of
the Effective Date, (i) the Executive shall no longer serve as General Counsel
and Corporate Secretary of Liquidity Services, Inc. or in any other position the
Executive may hold with or on behalf of the Company or any of its Affiliates (as
defined below), and (ii)    Executive shall take no official action in the name
or on behalf of the Company or any of its Affiliates nor have any authority to
bind the Company or any of its Affiliates.  The Executive further agrees to
execute and deliver to the Company such documents concerning such separation
from employment (and any related service) as may be reasonably requested by the
Company or its Affiliates.  For purposes of this Agreement, “Affiliate” means
any entity that directly or indirectly controls, is controlled by, or is under
common control with the Company, including its current and former parents,
subsidiaries and affiliated entities, from time to time.

 

(b)                                 Accrued Obligations.  On the Termination
Date, the Executive shall receive payment for unpaid base salary through the
Effective Date.  The Executive will receive no payment for unused paid time off
(“PTO”) accrued through the Effective Date and will accrue no further PTO after
the Effective Date.

 

(c)                                  Other Benefits.  The Executive’s benefits
under any benefit plan, agreement or arrangement of the Company or its
Affiliates shall be determined under the applicable terms of any such plan,
agreement or arrangement, and shall be paid or provided at the time or times and
in the manner provided therein (and consistent with the Executive’s employment
being terminated by the Company other than for “cause”).

 

1

--------------------------------------------------------------------------------


 

(d)                                 Business Expenses.  The Executive will be
reimbursed for business expenses reasonably incurred prior to the Termination
Date in accordance with the Company’s policies and procedures for reimbursement
including with respect to reporting and documentation of such expenses.  The
Company will also reimburse the Executive for his professional advisory expenses
incurred in connection with a pending IRS audit of his individual tax returns;
provided that: (1) any such reimbursement is capped at $25,000 in the aggregate
with respect to such IRS audit (unless the Board of Directors increases the cap
on the aggregate amount authorized for the group of senior executives with
similar pending IRS audits, in which case, Executive will be entitled to a
proportional increase in his reimbursement cap);  and (2) only professional
advisory expenses arising out of or related to Employee’s employment with the
Company will be reimbursable.

 

2.                                      Consideration.  In exchange for the
Executive’s execution of this Agreement, which includes the waiver and release
of claims set forth in Section 10 below, the parties agree to the following:

 

(a)                                 Severance Payments.  The Company will pay to
the Executive a cash lump sum of $395,660, which represents his full Base Salary
plus an amount equal to the average of the actual annual incentive bonuses paid
during the previous two fiscal years, less applicable taxes and withholdings
(the “Severance Payment”) following the Termination Date on the first regularly
scheduled payroll date following the seventh (7th) calendar day after the
Executive’s execution of this Agreement, unless the Executive revokes this
Agreement as provided in Section 12 below.

 

(b)                                 Benefits Continuation.  For the 12-month
period ending April 30, 2017, or until the Executive obtains coverage from a new
employer offering coverage (if sooner), the Company will cover the Executive’s
cost of coverage with respect to health care benefits as provided by the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).  The Company shall pay
such costs directly after the Executive confirms he has elected COBRA coverage,
provided Executive provides monthly, written affirmation that he has not
obtained coverage from another employer.

 

(c)                                  Outplacement.  The Company will provide the
Executive comprehensive executive outplacement assistance through the firm of
Right Management.

 

(d)                                 No Consideration Absent Execution of this
Agreement.  The Executive understands and agrees that his entitlement to the
payment specified in Section 2(a) is contingent on the execution of this
Agreement and his compliance with his obligations under this Agreement and the
Confidentiality and Competitive Activities Agreement (as defined below).  The
Executive understands that if he does not sign the Agreement, the Company has no
obligation to provide the Executive with any of the consideration provided in
Section 2 of this Agreement, including but not limited the consideration
provided for in Section 2(a) and Section 2(b) of this Agreement.

 

(e)                                  Withholding.  Any payments provided to the
Executive pursuant to this Agreement shall be subject to withholding and
reporting requirements under applicable law.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Compliance with Section 409A.  To the
extent (i) any payments or benefits to which the Executive becomes entitled
under this Agreement, or under any other agreement or Company plan, in
connection with the Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Internal Revenue
Code and the regulations promulgated thereunder (“Section 409A”) and (ii) the
Executive is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A, then such payments shall not be made or
commence until the earliest of (A) the expiration of the six (6) month period
measured from the date of the Executive’s “separation from service” (as such
term is defined in Section 409A) from the Company; or (B) the date of the
Executive’s death following such separation from service.  Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to the Executive or the Executive’s
beneficiary in one lump sum (without interest).  Any termination of the
Executive’s employment is intended to constitute a “separation from service” and
will be determined consistent with the rules relating to a “separation from
service”.  It is intended that payments hereunder satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A.  To the
extent that any provision of this Agreement is ambiguous as to its compliance
with Section 409A, the provision will be read in such a manner so that payments
hereunder are exempt from, or otherwise comply with, Section 409A.  To the
extent any expense reimbursement or the provision of any in-kind benefit under
this Agreement is determined to be subject to Section 409A, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which such expenses were incurred, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

 

3.                                      Outstanding Equity Awards. The Company
agrees that under the terms of the Company’s 2006 Omnibus Long-Term Incentive
Plan, as amended,  the Executive has the right to exercise the remaining
unexercised and vested options (the “Vested Options”) previously granted to him
for twelve(12) months after the Termination Date, after which all such options
shall be cancelled and all such options shall terminate and no longer be
exercisable.

 

The vesting of any options or restricted stock, the vesting of which is wholly
or partially tied to criteria other than the Executive’s continued employment
with the Company, shall cease as of the Termination Date and all unvested equity
grants shall terminate and no longer be exercisable as of the Termination Date. 
The vesting of the Executive’s options and restricted stock awards shall
otherwise continue through the Termination Date.

 

4.                                      No Amounts Owing.  By signing below,
Executive acknowledges and agrees that he has received all wages, bonuses and
any other compensation already due to him from the Company, except any future
payments as set forth in Section 2.

 

5.                                      Non-Disclosure.  Executive agrees that
he has not disclosed and will keep the provisions of this Agreement
confidential; provided, however, the Executive may disclose the contents of the
Agreement to members of Executive’s immediate family (including a significant

 

3

--------------------------------------------------------------------------------


 

other) and to Executive’s personal financial and legal advisers and to enforce
Executive’s rights hereunder, and except as may be required by law and is
necessary for legitimate enforcement or compliance purposes, on the condition
that he instructed such persons that the terms and existence of this Agreement
are confidential and must not be further disclosed.

 

6.                                      Publicity; Non-disparagement.

 

(a)                                 In the event that any person requests
information regarding the Executive’s employment with the Company and its
Affiliates, the Company shall respond simply by confirming Executive’s dates of
employment, job titles and rates of pay, and the Company’s Chief Executive
Officer and Vice President of Human Resources shall respond to all such requests
by potential employers consistent with the information provided in a separately
agreed reference summary.

 

(b)                                 The Executive hereby agrees that he will not
disparage or criticize the Company, its Affiliates, officers, directors or
employees, or issue any communication, written or otherwise, that reflects
adversely on or encourages any adverse action against the Company, its
Affiliates, officers, directors or employees, except if testifying truthfully
under oath pursuant to any lawful court order or subpoena or otherwise
responding to or providing disclosures required by law.  This includes any
statement to or response to an inquiry by any member of the press or media,
whether written, verbal, electronic or otherwise.

 

7.                                      Continuing Obligations Regarding
Non-Competition, Non-Solicitation and Confidential Information.

 

(a)                                 Executive’s Employee Agreement Regarding
Confidentiality and Competitive Activities, made by and between the Company and
Executive, dated as of November 11, 2005 (the “Confidentiality and Competitive
Activities Agreement”), is attached hereto as Exhibit A and the terms of such
agreement are incorporated herein by reference, except as specifically modified
by the provisions of Section 7(b) and 7(d) below.  The Executive acknowledges
that the Executive remains subject to the provisions of the Confidentiality and
Competitive Activities Agreement following the Termination Date, as set forth
therein.  The Executive acknowledges that the provisions of the Confidentiality
and Competitive Activities Agreement and this Agreement are reasonable and
necessary for the furtherance of the Company’s business and for the protection
of the business of the Company and its Affiliates, and that part of the
compensation paid under this Agreement is in consideration for the Executive’s
compliance and continued compliance with the provisions of the Confidentiality
and Competitive Activities Agreement and this Agreement.  For purposes of this
Agreement, the decision of the Company as to what constitutes Confidential
Information, as defined in the Confidentiality and Competitive Activities
Agreement, shall be final and binding on the Executive.

 

(b)                                 Section 2.1 of the Confidentiality and
Competitive Activities Agreement is hereby deleted in its entirety as replaced
by the following:  Executive acknowledges that his services have been of
special, unique and extraordinary value to the Company and that the Company’s
ability to accomplish its purposes, pursue its business plans and compete in the
marketplace depended substantially on the Executive’s skills and services.
Therefore, Executive

 

4

--------------------------------------------------------------------------------


 

hereby covenants and agrees that at no time for twenty-four (24) months (and if
twenty-four (24) months is determined by a court to be overly broad, then
eighteen (18) months; and if eighteen (18) months is determined by a court to be
overly broad, then twelve (12) months) following the Termination Date (the
“Non-Compete Period”), will he directly or indirectly, without the prior written
consent of the Company, become interested or engaged, directly or indirectly, as
a shareholder, bondholder, creditor, officer, director, partner, agent,
contractor with, employer or representative of, or in any manner associated
with, or give financial, technical or other assistance to, any person, firm,
corporation or any other entity in competition with the Company within (i) the
United States; (ii) the other geographic areas in which the Company conducted
business during the Executive’s employment with the Company and/or (iii) in any
market in which the Company conducts business, including without limitation, the
Internet, or any other global information network.  For the purposes of this
provision, the Executive acknowledges and agrees that the Company regularly
conducts business, solicits customers and otherwise competes in the foregoing
electronic markets.

 

(c)                                  Following the Termination Date, or at any
time as the Company may request, the Executive will promptly deliver to the
Company all documents (whether prepared by the Company, an Affiliate, the
Executive or a third party) relating to the Company or any of its Affiliates or
any of their businesses or property which the Executive may possess or which is
or was under the Executive’s direction or control, except as described in
Section 7(d) below.

 

(d)                                 Nothing in this Agreement or elsewhere shall
prohibit or restrict the Executive from (i) retaining and utilizing all
documentation relating to his personal entitlements and obligations, and a copy
of his rolodex and its electronic equivalents; (ii) making truthful statements,
and disclosing documents and information, (A) when required by law, court order,
subpoena or the like, (B) when requested by a governmental or self-governing
organization or body, or (C) in any proceeding to enforce this Agreement;
(iii) making disclosures to any prospective employer solely to the extent
necessary to inform such employer concerning any restrictions on the Executive’s
freedom to perform services for such employer; or (iv) making disclosures to his
spouse, attorneys, tax advisors or accountants, provided such individuals agree
to be bound by the provisions of this Agreement.

 

(e)                                  In the event of a breach or threatened
breach of this Section 7 or the Confidentiality and Competitive Activities
Agreement, the Executive acknowledges that the Company and its Affiliates will
be caused irreparable harm which is not capable of being calculated and which
cannot be fully or adequately compensated by the recovery of damages alone. 
Accordingly, the Executive agrees that the Company and its Affiliates shall be
entitled to interim and permanent injunctive relief, specific performance and
other equitable remedies in addition to their other remedies at law to have the
provisions of this Agreement or the Confidentiality and Competitive Activities
Agreement enforced.

 

8.                                      Return of Property.  On or before the
Termination Date, the Executive shall return to the Company any and all Company
property in his possession or control, including but not limited to all keys,
corporate credit cards and other equipment provided by the Company for use
during employment, together with all materials, documents, files or papers,
notes or records, and any copies thereof, relating to the Company or any of the
Company’s customers.

 

5

--------------------------------------------------------------------------------


 

9.                                      Cooperation with Company.  The Executive
understands that the Company has agreed to the terms of this Agreement
(including the Severance Payment) in exchange for, among other things, his
agreement to cooperate with the Company on all matters for which the Company may
reasonably request assistance following the Termination Date.  In addition, the
Executive agrees that he will, upon reasonable request, assist and cooperate
with the Company and its Affiliates in connection with the defense or
prosecution of any claim that may be made against or by the Company and its
Affiliates or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Company and its Affiliates including meeting
with the Company and its Affiliates’ counsel, any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency,
including testifying in any proceeding to the extent such claims, investigations
or proceedings relate to services performed or required to be performed by the
Executive, pertinent knowledge possessed by the Executive, or any act or
omission by the Executive. The Executive further agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this paragraph.

 

10.                               General Release.

 

(a)                                 The Executive expressly acknowledges that
this Agreement is worded in an understandable way.

 

(b)                                 By executing this Agreement and accepting
the consideration specified in Section 2 hereof, the Executive agrees to release
and forever discharge the Company, its past and present shareholders, its past
and present subsidiaries, affiliates and related companies (including any
predecessors), its successors and assigns and all past and present directors,
officers, employees, attorneys and agents of these entities, personally, and as
directors, officers, employees, attorneys and agents and any person or entity
acting for or on behalf of the Company (hereinafter the “Company Releasees”)
from liability for any and all claims, damages, causes of action, both in law
and in equity, which Executive or his estate, agents, attorneys, heirs,
executors, successors and assigns now has or may have, whether known or unknown,
suspected or unsuspected, and whether asserted or not, against the Company
Releasees, or any of them, arising out of or related to Executive’s employment
by the Company and Executive’s separation from the Company (hereinafter
“Claims”), including, but not limited to, (i) any Claims under Title VII of the
Civil Rights Act of 1964, as amended (42 U.S.C. § 2000 et seq.) (“Title VII”),
the Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967, as
amended (29 U.S.C. § 621 et seq.) (the “ADEA”), the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990 (42 U.S.C.
§ 12101 et seq.) (the “ADA”), the Executive Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001 et seq.), the Civil Rights Act of 1866 (42
U.S.C. § 1981), the Genetic Information Nondiscrimination Act of 2008, the
Family and Medical Leave Act of 1993, the District of Columbia Human Rights Act
(D.C. Code §§ 2-1401 to 2-1411 (2011)), the District of Columbia Family and
Medical Leave Act (D.C. Code §§ 32-501 to 32-517 (2011)), the District of
Columbia Accrued Sick and Safe Leave Act (D.C. Code §§ 32-131.01 to 32-131.16
(2011)), (ii) any Claims under any other Federal, state or local law (statutory,
regulatory or otherwise) that may be legally waived and released; provided,
however, that the Executive and his estate, agents, attorneys, heirs, executors,
successors and assigns do not release any Claims arising from or relating to
(A) the terms of this Agreement or any obligations preserved by this Agreement,
(B) continued insurance, indemnification and

 

6

--------------------------------------------------------------------------------


 

advances by the Company for actions taken while serving as an officer thereof
(including coverage by any D&O or similar insurance policy generally applicable
to current officers of the Company, and that certain Indemnification Agreement
dated January 23, 2006) until the expiration of the applicable statute of
limitations period; (C) the Executive’s rights to COBRA coverage, (D) the
Executive’s accrued and unpaid wages as of the Termination Date or rights to
vested benefits under Company benefit plans, or (E) any legal claims which the
Executive may not waive or release by law.

 

(c)                                  The Executive understands that the Company
is agreeing to pay the consideration described in Section 2 of this Agreement in
part because of, and in exchange for, this specific release of Claims (including
Claims of discrimination under Title VII, the ADEA, the ADA and other applicable
laws) and that a portion of these payments is in addition to any other payments
or things of value to which the Executive may already be entitled, has received,
or is receiving from the Company.

 

(d)                                 The Executive understands that excluded from
this Agreement and Release are any claims that cannot be waived by law,
including but not limited to the right to file a charge with or participate in
an investigation conducted by the EEOC or state agency, but that he is waiving
his right to any monetary recovery should the EEOC or any other agency pursue
any claims on his behalf.

 

11.                               Voluntary Signature and Advice of Counsel;
Review Period.  Without detracting in any respect from any other provision of
this Agreement:

 

(a)                                 The Executive, in consideration of the
payment provided to him in Section 2(a), agrees and acknowledges that this
Agreement constitutes a knowing and voluntary waiver of all rights or claims he
has or may have against the Company Releasees as set forth herein, including,
but not limited to, all rights or claims arising under ADEA, including, but not
limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of the ADEA; and he has no physical or mental
impairment of any kind that has interfered with his ability to read and
understand the meaning of this Agreement or its terms, and that he is not acting
under the influence of any medication or mind-altering chemical of any type in
entering into this Agreement.

 

(b)                                 The Executive understands that, by entering
into this Agreement, he does not waive rights or claims that may arise after the
date of his execution of this Agreement, including without limitation any rights
or claims that he may have to secure enforcement of the terms and conditions of
this Agreement.

 

(c)                                  The Executive agrees and acknowledges that
the consideration provided to him under Section 2 of this Agreement is in
addition to anything of value to which he is already entitled.

 

(d)                                 The Company hereby advises the Executive to
consult with an attorney prior to executing this Agreement.

 

7

--------------------------------------------------------------------------------


 

(e)                                  The Executive acknowledges that he was
informed that he has at least twenty-one (21) days in which to review and
consider this Agreement and to consult with an attorney regarding the terms and
effect of this Agreement.

 

(f)                                   Nothing in this Agreement shall prevent
the Executive (or his attorneys) from (a) commencing an action or proceeding to
enforce this Agreement or (b) exercising his right under the Older Workers
Benefit Protection Act of 1990 to challenge the validity of his waiver of ADEA
claims set forth in Section 10.

 

12.                               Revocation Period.  The Executive is advised
that he may revoke this Agreement within seven (7) calendar days after the date
he signs this Agreement (the “Revocation Period”).  The Executive agrees that if
he wants to revoke this Agreement, he must notify the Company in writing as set
forth in Section 13, and following revocation this Agreement shall be deemed
void ab initio.

 

13.                               Notice.  Any notice or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, or sent by registered mail, postage prepaid or by overnight
courier.  Any such notice shall be deemed given when so delivered personally,
or, if mailed, five (5) days after the date of deposit in the United States
mail, or, if delivered by overnight courier, the day after such sending, as
follows:

 

If to the Company, to:

 

Liquidity Services, Inc.
1920 L Street, NW 6th Floor

Washington, DC 20036
Attention: Mark Shaffer

 

If to the Executive, to:

 

James Williams

At the most recent address on file with the Company

 

With a copy to:

Morrison Cohen LLP

909 3rd, 27th Floor

New York, NY 10022

Attention: Robert M. Sedgwick

 

Any party may, by notice given in accordance with this Section 13 to the other
party, designate another address or person for receipt of notices hereunder.

 

14.                               Successors; Binding Agreement.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, estate, trustees, administrators, successors,
heirs, distributees, devisees and legatees.  This Agreement is personal to the
Executive and neither this Agreement nor any rights hereunder may be assigned by
the Executive; provided, however, that the Executive shall be entitled, to the
extent permitted

 

8

--------------------------------------------------------------------------------


 

under applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit hereunder following the Executive’s death by
giving written notice thereof.  In the event of the Executive’s death or a
judicial determination of his incompetence, references in this Agreement to the
Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

 

15.                               No Mitigation.  The Executive shall be under
no obligation to mitigate damages by seeking other employment, and there shall
be no offset against amounts or benefits due to the Executive under this
Agreement or otherwise on account of any remuneration or benefits provided by
any subsequent employer (except as provided in Section 2(b)).

 

16.                               Miscellaneous.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and a duly
authorized officer of the Company.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions of this Agreement at the same or any prior or
subsequent time.

 

17.                               Counterparts.  This Agreement may be executed
in several counterparts (including via facsimile), each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.  Signature copies delivered by facsimilie or “PDF” shall also be
sufficient.

 

18.                               Severability.  The Company and the Executive
agree that the agreements and provisions contained in this Agreement are
severable and divisible, that each such agreement and provision does not depend
upon any other provision or agreement for its enforceability, and that each such
agreement and provision set forth herein constitutes an enforceable obligation
between the parties hereto.  Consequently, the parties hereto agree that neither
the invalidity nor the unenforceability of any provision of this Agreement shall
affect the other provisions, and this Agreement shall remain in full force and
effect and be construed in all respects as if such invalid or unenforceable
provision were omitted.

 

19.                               Headings.  The inclusion of headings in this
Agreement is for convenience of reference only and shall not affect the
construction or interpretation hereof.

 

20.                               Governing Law/Venue.  This Agreement shall be
construed as a document under seal, and shall be governed by the laws of the
District of Columbia, without giving effect to any principles of conflict of law
or choice of law rules (whether of the District of Columbia or any other
jurisdiction) that would result in the application of the substantive or
procedural laws or rules of any other jurisdiction.  Venue for all disputes
arising under or related to this Agreement of Executive’s employment with the
Company will be the District of Columbia.

 

21.                               No Admission.  The making of this Agreement is
not intended, and shall not be construed or deemed to be, an admission that the
Company violated any Federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract, or committed any wrong
whatsoever against you or anyone else, and the Company expressly denies any such
violation, breach or wrong.

 

9

--------------------------------------------------------------------------------


 

22.                               Entire Agreement.  Except as provided or
preserved herein, this Agreement constitutes the entire agreement between
Executive and the Company with respect to the subject matter hereof and
supersedes all prior agreements with respect to the subject matter hereof.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by any party which are not
expressly set forth in this Agreement.  No reliance is placed on any
representation, opinion, advice or assertion of fact made by the Company or its
directors, officers and agents to the Executive, except to the extent that the
same has been reduced to writing and included as a term of this Agreement. 
Accordingly, there shall be no liability, either in tort or contract, assessed
in relation to any such representation, opinion, advice or assertion of fact. 
All references to any law shall be deemed also to refer to any successor
provisions to such law.  The Company acknowledges there are no contractual
restrictions on the Executive’s post-employment activities, other than as
expressly set forth or preserved in this Agreement.  In the event of any
inconsistency between any provision of this Agreement and any provision of any
other plan, program, policy, agreement or arrangement of the Company or its
Affiliates, the provisions of this Agreement shall control to the extent more
favorable to the Executive.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the
Effective Date.

 

LIQUIDITY SERVICES INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Michael Lutz

 

By:

/s/ James E. Williams

 

Title:

VP, Human Resources

 

James E. Williams

 

Date:

4/8/2016

 

Date 4/8/2016

 

11

--------------------------------------------------------------------------------